LaNdis, Judge:
Counsel have submitted the protests listed in schedule “A,” annexed hereto and made a part hereof, on the following stipulation:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed ESF, Jr., JGK by Examiner E. S. Francks, Jr., J. G. Kotchin on the invoices accompanying the entries covered by the protests listed in the attached Schedule A, which Schedule A is made a part of this stipulation, which were classified with duty at 15% ad valorem under Paragraph 214, Tariff Act of 1930 as modified, T.D. 51802, consist of calcined clay, referred to as “Molochite”, the same in all material respects as the merchandise that was the subject of decision in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2539, appeal dismissed November 15,1965, [sic] and therein classified with duty at $1.00 per ton under Paragraph 207 of the same Act as modified, T.D. 52739 and T.D. 52820.
It is further stipulated and agreed that the record in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2539, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
Accepting this stipulation as a statement of facts and on authority of the decision cited therein, we find and hold, as alleged by the plaintiff, that the items of merchandise, marked with the letter “A” and initialed ESF, Jr., by Examiner E. S. Francks, Jr., or JGK by Examiner J. G. Kotchin on the invoices, are properly dutiable under paragraph 207 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), effective October 1, 1951 (T.D. 52820), at the rate of $1 per ton, as “Clays * * * not specially provided for * * * Wrought or manufactured.”
*332To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.